Citation Nr: 1206349	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-46 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for an award of service connection for major depressive disorder, prior to February 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for major depressive disorder, and assigned a 50 percent evaluation for it, effective February 13, 2009.  The Veteran has disagreed with the effective date of the award.

The RO issued a supplemental statement of the case in April 2009 addressing the Veteran's claims for service connection for an ear, nose and throat disorder and for sleep apnea.  The following month, the Veteran indicated she was withdrawing all pending claims.  This decision, accordingly, is limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  The Veteran did not file a claim for service connection for a psychiatric disability within one year of her separation from service.

2.  The Veteran's major depressive disorder was first demonstrated to be related to her service-connected migraine headaches on a VA psychiatric examination in March 2009.  

3.  Her claim for service connection for a psychiatric disability on a secondary basis was received on February 13, 2009.



CONCLUSION OF LAW

The criteria for an effective date for an award of service connection for major depressive disorder, prior to February 13, 2009, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the Veteran if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In addition, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a March 2010 letter, the RO provided notice to the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

The claim for an earlier effective date for an award of service connection for major depressive disorder arises from the initial award of service connection for a psychiatric disability.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the effective date assigned in the April 2009 rating decision that granted service connection for major depressive disorder does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain an earlier effective date by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The statement of the case issued in October 2009 provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an effective date for an award of service connection for major depressive disorder prior to February 13, 2009.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, a VA examination report, and the Veteran's testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The Veteran's claim for service connection for a psychiatric disability (posttraumatic stress disorder (PTSD)) was initially denied by the RO in December 2002.  Following the Veteran's submission of a notice of disagreement, the RO issued a statement of the case on this matter in August 2003.  A substantive appeal was not received.  

The Veteran again submitted a claim for service connection for a psychiatric disability (claimed as PTSD, depression and anxiety) in August 2004.  This was denied on a direct incurrence basis by the RO in a November 2004 rating decision.  The Veteran appealed this determination.  Following the issuance of a statement of the case in September 2006, she submitted a substantive appeal later that month. 

On February 13, 2009, the Veteran's representative contacted the RO and stated the Veteran was claiming service connection for depression secondary to her service-connected migraine headaches.  

Based, in part, on the findings and conclusions of a March 2009 VA psychiatric examination, the RO granted service connection for major depressive disorder in an April 2009 rating action.  A 50 percent evaluation was assigned, effective February 13, 2009.

During the hearing before the undersigned, the Veteran referred to a claim for service connection for a psychiatric disability that she allegedly filed in 2001.  While there is no evidence to support this assertion, she did file a claim for service connection for PTSD in September 2002.  That claim, however, was denied, and she did not perfect an appeal.  She again filed a claim for service connection for a psychiatric disability in August 2004.  As noted above, that claim was denied on the basis that a psychiatric disability was not present in service.  It was not until the Veteran's representative contacted the RO on February 13, 2009, that she sought to associate her psychiatric disability with her service-connected migraine headaches.  The VA psychiatric examination of March 2009 supported that theory and, therefore, service connection on a secondary basis was granted in the April 2009 rating action.  

The Board acknowledges that claim for a psychiatric disability the Veteran filed in August 2004 remained open.  Even if the Board were to assume it encompassed all possible theories of entitlement, to include service connection on a secondary basis, the fact remains that her major depressive disorder was first shown to be associated with her service-connected migraine headaches on the March 2009 VA psychiatric examination.  Since the regulations state that the effective date is either the date of claim or the date entitlement shown, whichever is later, there is no basis on which an effective date prior to February 13, 2009, the later date, may be assigned.  

The regulations require that a claim must be filed.  In this case, the claim for service connection for a psychiatric disability on a secondary basis was not received until February 13, 2009.  Since this was the basis on which the Veteran's claim was granted, an earlier effective date is not warranted.  The Board notes the denial of December 2002 became final and, in the absence of a claim of clear and unmistakable error in the previous determination, there is no basis for an earlier effective date.  See 38 C.F.R. § 3.400(r).  The Board notes that a CUE claim has not been filed.  

Thus, in this case, the law is dispositive of the claim, and it should be denied because of lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In summary, pursuant to 38 C.F.R. § 3.400(b)(2)(i) and (r), the effective date for the grant of service connection for major depressive disorder cannot legally be earlier than February 13, 2009.


ORDER

An effective date for an award of service connection for major depressive disorder, prior to February 13, 2009, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


